Citation Nr: 1710200	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  10-33 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for esophagitis.

4.  Entitlement to service connection for a right leg disability.

5.  Entitlement to service connection for hiatal hernia.

6.  Entitlement to service connection for a right ankle disability.

7.  Entitlement to service connection for right otitis externa.

8.  Entitlement to service connection for left inguinal hernia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active duty service from August 1973 to August 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran also appealed the issues regarding entitlement to service connection for fractured teeth (#8 and #9) and a left small finger joint disability.  Subsequently, in June 2015, prior to his case being certified to the Board, he withdrew his appeal for those issues.  38 C.F.R. § 20.204 (2016).  Therefore, those claims are no longer at issue.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his August 2010 substantive appeal, the Veteran indicated that he wished to appear for a Video Conference hearing in conjunction with his appeal; the Veteran withdrew that request in July 2013.  Thereafter, in an August 2014 submission, the Veteran submitted a new request to be scheduled to meet with the "BVA Traveling Board."  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.703, 20.704 (2016).  In light of the above, it appears that the Veteran has requested a new hearing and because the RO schedules Travel Board and Video Conference hearings, a remand of the appeal is necessary to afford the Veteran his requested hearing. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a hearing with a Veterans Law Judge at the earliest available opportunity in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




